Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “an impeller configured to drive fluid along a fluid flowpath via a plurality of discrete passages” in lines 2-3. It is unclear if the plurality of discrete passages are positively recited as components of the claimed compressor, or if the passages may be separate from the compressor. In the latter case, the discrete passages are directed to the intended use of the claimed device (i.e., an impeller being capable of being connected to a plurality of discrete passages) rather than the structure of the claimed device (i.e., an impeller comprising a plurality of discrete passages). For examination purposes, the claim is interpreted as requiring the plurality of discrete passages to be passages of the impeller.
Claim 1 recites “the equalization plenum being fluidly connected to each discrete passage exit via a corresponding slot” in lines 7-8. It is unclear if “a corresponding slot” is positively recited as a component of the claimed compressor, or if a corresponding slot may be separate from the compressor. In the latter case, the corresponding slots are directed to the intended use of the claimed device (i.e., an equalization plenum being capable of fluidly connecting with a slot) rather than the structure of the claimed device (i.e., a centrifugal compressor comprising the corresponding slots). For examination purposes, the claim is interpreted as requiring the structure of the corresponding slots to be part of the compressor.
The term “near” in claim 3 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 3 recites “a hole in a radially outward flowpath wall near the exit of the impeller” in lines 1-2. Since the relative term “near” is not defined, it is unclear how close the hole must be to the impeller exit in order to be classified as “near” the exit of the impeller. For examination purposes, the claim is interpreted as requiring the hole to be adjacent the exit of the impeller.
	Claim 8 recites “the diffuser portion is connected to a compressor outlet via a volute.” It is unclear whether the compressor outlet and the volute are positively recited as components of the claimed compressor, or if the compressor outlet and volute may be separate from the claimed compressor structure. In the latter case, the compressor outlet and the volute are directed to the intended use of the claimed device (i.e., a diffuser portion capable of being connected to a compressor outlet via a volute) rather than the structure of the claimed device 
	Claim 12 recites “the equalization plenum is fluidly connected to each discrete passage exit via a plurality of equalization slots.” It is unclear if the plurality of equalization slots are positively recited as components of the claimed compressor, or if the equalization slots may be separate from the compressor. In the latter case, the equalization slots are directed to the intended use of the claimed device (i.e., the equalization plenum being capable of being fluidly connected to each discrete passage exit via a plurality of equalization slots) rather than the structure of the claimed device (i.e., a compressor comprising a plurality of equalization slots). For examination purposes, the claim is interpreted as requiring the plurality of equalizations slots to be components of the claimed compressor.
	Claims 2, 4-7, 9-10, and 13-14 are rejected by virtue of their dependency.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7, 9, 11-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perrone et al. (US 4,131,389).
Regarding claim 1, Perrone discloses a centrifugal compressor comprising: an impeller 10 (shown in Fig. 1, reproduced below for convenience) configured to drive fluid along a fluid flowpath via a plurality of discrete passages 15 (between adjacent blades 14, shown in Fig. 2), each of the discrete passages including a discrete passage exit (the radially outer ends of passages 15 between the radially outer ends of blades 14); a diffuser portion 17 disposed circumferentially about the impeller, the diffuser portion including a plenum connected to each exit of the discrete passages via a plurality of diffuser inlets (diffuser plenum in which diffuser vanes 20 are located, connected to the exit of discrete passages 15 by the inlets of diffuser passages 21; see Fig. 2); and an equalization plenum defined adjacent to the impeller (equalization plenum defined by chambers 29 and 30, shown in Fig. 1; note both the chambers 29 and 30 are interpreted as one equalization plenum), the equalization plenum being fluidly connected to each discrete passage exit via a corresponding slot (slots 31 and 32, shown in Figs. 1 and 2 as being located after the exits of passages 15; see also Col. 4 lines 23-26 which disclose fluid communication between diffuser passages 21 and plenum chambers 29 and 30 via openings 31 and 32).

    PNG
    media_image1.png
    395
    304
    media_image1.png
    Greyscale

Regarding claim 2, Perrone discloses each corresponding slot is an intrusion defined in a diffuser portion body (as shown in Figs. 1 and 2, slots 31 and 32 are located in the diffuser walls 18 and 19).
Regarding claim 3, Perrone discloses each corresponding slot is a hole in a radially outward flowpath wall near the exit of the impeller (as shown in Fig. 1, each of the slots 31 and 32 are holes in radially outward walls 18 and 19 near the exit of the impeller 10).
	Regarding claim 4, Perrone discloses the equalization plenum is sealed such that the corresponding slots are the only inlet and outlet to the equalization plenum (as shown in Fig. 1, slots 31 and 32 are the only passage for fluid communication into or out of equalization plenum chambers 29 and 30; see also Col. 2 lines 37-41, which characterizes the equalization plenum as “closed”).
Regarding claim 5, Perrone discloses the equalization plenum is disposed on a hub side of the impeller (equalization plenum chamber 30 is shown in Fig. 1 as being located on a hub side).
Regarding claim 6, Perrone discloses the equalization plenum is disposed on a shroud side of the impeller (equalization plenum chamber 29 is shown in Fig. 1 as being located on a shroud side).
Regarding claim 7, Perrone discloses the equalization plenum includes a hub side portion (plenum chamber 30) and a shroud side portion (plenum chamber 29).
	Regarding claim 9, Perrone discloses the slots are defined at least partially in a diffuser portion body (slots 31 and 32 are defined in diffuser walls 18 and 19).
Regarding claim 11, Perrone discloses a centrifugal compressor comprising: an impeller 10 (shown in Fig. 1) including a plurality of discrete passages 15 (passages 15 shown in Fig. 2), each of the discrete passages including a discrete passage exit (the radially outer ends of passages 15 between the radially outer ends of blades 14); and an equalization plenum fluidly connected to each discrete passage exit (equalization plenum defined by chambers 29 and 30, shown in Fig. 1, fluidly connected to the impeller passages via slots 31 and 32).
Regarding claim 12, Perrone discloses the equalization plenum is fluidly connected to each discrete passage exit via a plurality of equalization slots (slots 31 and 32, fluidly connected to equalization plenum chambers 29 and 30 as shown in Fig. 1; see also Col. 4 lines 23-26).
	Regarding claim 13, Perrone discloses each equalization slot in the plurality of equalization slots connects an exit of one of the discrete passages in the plurality of discrete passages to the equalization plenum (as shown in Figs. 1 and 2, each of slots 31 and 32 is 
Regarding claim 14, Perrone discloses the equalization plenum is sealed such that the plurality of equalization slots is the only inlet and outlet to the equalization plenum (as shown in Fig. 1, slots 31 and 32 are the only passage for fluid communication into or out of equalization plenum chambers 29 and 30; see also Col. 2 lines 37-41, which characterizes the equalization plenum as “closed”).
	Regarding claim 15, Perrone discloses the equalization plenum is disposed on a shroud side of the impeller (equalization plenum chamber 29 is shown in Fig. 1 as being located on a shroud side).
Regarding claim 16, Perrone discloses the equalization plenum is disposed on a hub side of the impeller (equalization plenum chamber 30 is shown in Fig. 1 as being located on a hub side).
Regarding claim 17, Perrone discloses the equalization plenum includes a first portion (plenum chamber 30) and a second portion (plenum chamber 29) distinct from the first portion (see the distinct chambers 29 and 30 shown in Fig. 1).
Regarding claim 18, Perrone discloses the first portion is disposed on a hub side of the impeller (plenum chamber 30 is located on a hub side) and the second portion is disposed on a shroud side of the impeller (plenum chamber 29 is located on a shroud side).
Regarding claim 20, Perrone discloses a method for equalizing pressure at a centrifugal compressor diffuser inlet, the method comprising: fluidly connecting an outlet of a plurality of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Perrone in view of Sun et al. (US 2017/0122339 A1).
Regarding claim 8, Perrone discloses the invention of claim 1 as set forth above.
Perrone is silent regarding the diffuser portion is connected to a compressor outlet via a volute. Perrone does disclose the diffuser portion is connected to a compressor outlet via collecting means 22 surrounding the diffuser, but is silent as to that collecting means 22 being shaped as a volute.
	However, Sun discloses a compressor 901 with a volute 972 that serves as a compressor discharge (Sun, paragraph [0046], discloses volute 972 as the outlet of compressor 901). As shown in Fig. 6 of Sun, volute 972 is located radially outward of the compressor impeller in the same relative location as collecting means 22 of Perrone. Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the shape of the volute 972 of Sun for the shape of the collecting means 22 of Perrone such that the diffuser portion of Perrone is connected to a compressor outlet via a 
	Regarding claim 10, Perrone discloses the invention of claim 1, as set forth above.
	Perrone is silent regarding the slots being defined at least partially in an impeller body. Perrone instead discloses slots 31 and 32 are located in the diffuser body.
	However, Sun discloses a compressor impeller 906 including a plurality of slots 975 in the impeller body (see Sun, Fig. 7), the slots 975 being used for pressure relief (as disclosed in Sun, paragraph [0047]). Sun further teaches that the slots 975 may be used instead of, or in combination with, pressure relief passages in the diffuser (Sun, paragraph [0048] discloses the pressure relief passages of Fig. 6, which are shown in as being located in the diffuser section of the compressor, may be used as an alternative to or in combination with the holes 975 of Fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Perrone to have the slots defined at least partially in an impeller body, as taught by Sun, since this amounts to no more than the combination of prior art elements (the impeller and the slots of Perrone) in a known alternative configuration (being located in the impeller as opposed to the diffuser, as taught by Sun) to achieve predictable results (providing pressure relief in a compressor).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Perrone in view of Larjola (US 6,450,780).
	Regarding claim 19, Perrone discloses the invention of claim 11, as set forth above.

	However, Larjola discloses that the use of mixed flow compressors is known in the art, teaching that the use of mixed flow compressors “leads to a high value of output/rotational speed,” (Larjola, Col. 2 lines 34-36). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the centrifugal compressor of Perrone to be configured as a mixed flow centrifugal compressor, as taught by Larjola, for the purpose of providing a compressor with a higher output/rotational speed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Penny (US 4,054,398), Jacobi (US 4,579,509), and Duong et al. (US 11,143,201) each disclose a centrifugal compressor with a diffuser fluidly connected to a closed plenum via a plurality of slots.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN B GETACHEW/Examiner, Art Unit 3745           

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745